DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 25-33, directed to previously withdrawn from consideration as a result of a restriction requirement, all the withdrawn claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 25-33, directed to the invention(s) of non-elected Group II require all the limitations of an allowable product claim
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on 9/211/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner’s amendment was given in an interview with Thomas Keating on 6/2/21. Applicant reserves the right, without prejudice, to file any cancelled claims in a future application.  one recited in amended in claim 1 and would have presented a 112(a) issue. 

The application has been amended as follows: 
9. (Cancelled).
25. (Currently Amended) A cartridge connector for a dosing device or adaptor for use with the cartridge of Claim 1, comprising the engagement part for engagement with the coupling element of the cartridge to clip the cartridge to the dosing device or adaptor upon insertion of the cartridge to the cartridge connector.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention relates to a cartridge for packaging a medicament, the cartridge having a tubular body, a closure member having a sealing element, a piston member, a coupling element at the distal end of the body for coupling the cartridge to a dosing device or an adapter for a dosing device, the coupling element engages with an engagement part of the dosing device. The device further includes a seal arrangement having a passage for reciting a sealing element release member of the dosing device, where the passage includes a sealing surface arranged to form a seal around the release member. The closest prior art is Brunet (US 4,553,962). Brunet teaches a cartridge for packaging a medicament including a tubular body ,a closure member, a sealing element, a piston member, and a coupling element. However, Brunet does not teach a passage in the seal arrangement where the passage includes a sealing surface that forms a seal around the release member. Therefore, by reciting this limitation, in combination with the other structural elements, the present invention overcomes the closest prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN P FARRAR whose telephone number is (571)270-1496.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lauren P Farrar/Primary Examiner, Art Unit 3783